Citation Nr: 0408615	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  02-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a jaw disability. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an original disability evaluation in 
excess of 10 percent for low back sprain. 

5.  Entitlement to an original disability evaluation in 
excess of zero percent for left knee strain.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1975 to June 
1978.  The veteran also served with the Army National Guard 
from October 1982 to April 1999.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in March 2002 and May 
2002 of the Pittsburgh, Pennsylvania, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In the March 2002 
rating decision, the RO granted service connection for low 
back sprain and assigned a 10 percent disability evaluation 
from May 15, 2000.  The RO granted service connection for 
left knee sprain and assigned a zero percent evaluation from 
May 15, 2000.  The May 2002 rating decision denied 
entitlement to service connection for a jaw disability, 
hearing loss, and tinnitus.  

The March 2002 rating decision denied entitlement to service 
connection for a right knee disability, bilateral shoulder 
disability, and entitlement to a pension.  The veteran was 
notified of this decision but did not file a notice of 
disagreement with respect to these issues.  They are not 
certified for appeal, and are not before the Board.  See 
38 C.F.R. § 20.200 (2003).

In October 2003, the veteran testified before the undersigned 
at a hearing at the RO.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.

At the hearing, the veteran testified that he was not working 
and his left knee and low back disabilities affected his 
ability to work.  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, an 
informal claim is raised and VA must consider whether the 
veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In 
this case the veteran has satisfied each of these 
requirements.  His inferred claim for a total rating based on 
individual unemployability is referred to the RO for initial 
adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

At the hearing in October 2003, the veteran testified that he 
was receiving treatment for his back and left knee 
disabilities at the VA medical facilities at University 
Drive, and Highland Drive, in Pittsburgh, Pennsylvania.  The 
veteran indicated that he underwent a MRI of his back in 
September 2003.  He also indicated that he underwent an 
audiological evaluation in 2003.  The RO obtained the 
veteran's VA treatment records from the University Drive VA 
medical facility dated from January 1999 to February 2000.  
Records from the other locations have not been obtained.  
These records could be relevant to his claim.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents that are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  

The veteran also testified that he had applied for VA 
vocational rehabilitation benefits.  The vocational 
rehabilitation folder could also be relevant in assessing 
current disabilities.

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is necessary 
when the record contains competent evidence that the claimant 
has a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has testified to current symptoms consisting of 
tinnitus, jaw pain, and hearing loss.  He has reported a 
continuity of symptomatology dating from the removal of his 
wisdom teeth during active duty for training.  An examination 
is necessary to obtain a competent opinion as to whether the 
claimed disabilities are related to service.

A VA examination is also necessary to determine the current 
severity of the service-connected low back sprain.  While 
this appeal was pending, the applicable rating criteria for 
lumbar spine disabilities were amended effective September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (2003)).  The criteria were 
again amended effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a).  Another VA examination is needed because the VA 
examination report of record is inadequate for rating the low 
back sprain under the revised rating criteria.  

The veteran failed to report for a VA examination scheduled 
in February 2003 to evaluate his back disability.  However, 
he reported that his failure to appear for the examination 
was due to a lack of transportation, and he testified that he 
would report for another examination.  

Review of the record reveals that the veteran's claim has not 
yet been adjudicated under the revised rating criteria for 
lumbar spine disabilities.  Recent Court decisions suggest 
that initial adjudication under the revised criteria might be 
improper if performed by the Board.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1346-49 (Fed. Cir. 2003) (holding that initial adjudication 
by the Board denied appellants of the statutorily mandated 
"one review on appeal to the Secretary," citing 38 U.S.C.A. 
§ 7104(a) (West 2002)).

Accordingly, this case is remanded for the following action: 

1.  The RO should ensure that the notice 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) are met.   

2.  The RO should request all records of 
the veteran's treatment for low back, 
left knee, and jaw disabilities; and 
hearing loss, and tinnitus from the VA 
medical facilities at Highland Drive and 
University Drive, in Pittsburgh, 
Pennsylvania, dated from February 2000; 
and should also associate the veteran's 
VA vocational rehabilitation folder, or a 
copy of the contents of that folder, with 
the claims file.

3.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature, extent, and severity of the 
service-connected low back disability.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  

The examiner should indicate whether 
there are objective findings of muscle 
spasm on extreme forward bending; 
unilateral loss of lateral spine motion 
in standing position; listing of whole 
spine to opposite side; positive 
Goldwaithe's sign; marked limitation of 
forwarding bending in standing position; 
loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  

The examiner should report whether the 
low back disability causes muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

The examiner should indicate if there are 
any associated objective neurological 
abnormalities due to low back disability.  

The examiner should provide a rationale 
for all conclusions reached.

4.  The veteran should also be afforded 
appropriate examinations in order to 
obtain an opinion as to the relationship 
of current jaw disability, hearing loss, 
and tinnitus and the removal of his 
wisdom teeth while on active duty for 
training.  The veteran's VA claims folder 
must be made available to the examiner(s) 
for review in connection with the 
examination(s).  The examiner(s) should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that a current jaw 
disability, hearing loss, or tinnitus is 
related to the removal of wisdom teeth or 
other incident of service.  The 
examiner(s) should provide a rationale 
for these opinions.

5.  The case should then be returned to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




